BICE, C. J.,
Concurring. — I concur in the result. The holding in the case of Labonte v. Davidson, 31 Ida. 644, 175 Pac. 588, to the effect that the husband may in his own name alone sue to recover damages for personal injuries suffered by his wife is not dictum; unless, a husband has such *544power the decision in that ease was wrong, for, otherwise, two causes of action were improperly united.
It does not follow that the husband is the only person who can maintain an action for damages for his wife’s injuries. The case may be roughly likened to that of a trustee of an express trust. Such a trustee may sue in his own name to protect the trust estate. Without doubt in case of his failure or neglect the cestui que trust, if competent, could sue for the protection of his interest in the estate.
C. S., sec. 6637, which is quoted in the principal opinion, grants to a married woman the unqualified and unlimited right to sue. In the cases of Kohney v. Dunbar, 21 Ida. 258, Ann. Cas. 1913D, 492, 121 Pac. 544, 39 L. R. A., N. S., 1007, and Ewald v. Hufton, 31 Ida. 373, 173 Pac. 247, it was held that the wife’s interest in the community property is a vested interest of the same nature and extent as that of her husband. There can be no doubt that in case of the failure of the husband to bring necessary actions for the protection of the community property, the wife who has been empowered by statute to sue in her own name can maintain any proper action for the protection of her interest in the community property.